Title: From James Madison to William Bradford, 1 July 1774
From: Madison, James
To: Bradford, William



Dear Sir
July 1. 1774.

I am once more got into my native land and into the possession of my customary enjoyments Solitude and Contemplation, though I must confess not a little disturbed by the sound of War blood and plunder on the one Hand and the Threats of Slavery and Oppression on the Other. From the best accounts I can obtain from our Frontiers The Savages are determined in the extirpation of the Inhabitants, and no longer leave them the alternative of Death or Captivity. The Consternation and timidity of the White people who abandon their possessions without making the least resistance are as difficult to be accounted for as they are encouraging to the Enemy. Whether it be owing to the unusual Cruelty of the Indians the want of necessary implements or ammunition for War or to the ignorance & inexperience of many who, since the establishment of peace, have ventured into those new Settlements, I can neither learn nor with any certainty conjecture. However It is confidently asserted that there is not an Inhabitant for some Hundreds of miles back which have been settled for many years, except those who are forted in or embodied by their Military Commanders. This state of things has induced Lord Dunmore, contrary to his Intentions at the Dissolution of the Assembly to issue Writs for a new Election of Members whom he is to call together on the 11th. of August.
As to the Sentiments of the people of this Colony with respect to the Bostonians I can assure [you] I find them generally very warm in their favour. The Natives are very unanimous and resolute, are making resolves in almost every County and I believe are willing to fall in with the Other Colonies in any expedient measure, even if that should be the universal prohibition of Trade. It must not be denied though that the Europeans especially the Scotch and some interested Merchants among the natives discountenance such proceedings as far as they dare alledging the Injustice and perfidy of refusing to pay our debts to our Generous Creditors at Home. This Consideration induces some honest moderate folks to prefer a partial prohibition extending only to the Importation of Goods.
We have a report here that Governor Gage has sent Lord Dunmore some Letters relating to public matters in which He says he has strong hopes that he shall be able to bring things at Boston to an amicable settlement. I suppose you know whether there be any Truth in the Report or any just foundation for such an Opinion in Gage.
I[t] has been said here by some that the appointed Fast was disregarded by every Scotch Clergyman though it was observed by most of the others who had timely notice of it. I cannot avouch it for an absolute certainty but it appears no ways incredible.
I was so luckey as to find Dean Tuckers Tracts on my return Home sent by mistake with some other books Imported this Spring. I have read them with peculiar satisfaction and illumination with respect to the Interests of America & Britain. At the same time his ingenious and plausible defence of Parliamentary Authority, carries in it such defects and misrepresentations as Confirm me in political Orthodoxy[,] After the same manner as the specious Arguments of Infidels have established the faith of Enquiring Christians.
I am impatient to hear from you and do now cordially renew the stipulation for that friendly correspondence which alone can comfort me in the privation of your Company. I shall be punctual in transmitting you an account of every thing that can be acceptable, but must freely absolve you from so strict an obligation which your application to more important Business will not allow, and which my regard for your ease & Interests will not suffer me to enjoin.
I am Dear Sir your faithful friend
James Madison Junr.
